DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed December 27, 2021 has been received and considered for examination.  Previous withdrawn dependent claims 33 and 36 are rejoined in view of the allowance of independent claim 21.  

Terminal Disclaimer
3.	The terminal disclaimer filed on December 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,596,402 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.	Applicant’s arguments, see pages 6-7, filed December 27, 2021, with respect to the prior art rejections of claims 21, 25-32 and 34-35 have been fully considered and are persuasive.  The previous rejection of claims 21, 25-32 and 34-35 has been withdrawn in view of the claim amendments filed December 27, 2021. 

5.	Applicant's arguments, regarding amended claim 38, filed December 27, 2021 have been fully considered but they are not persuasive. 
“Yang does not identically disclose an ozone cleaning system that includes (a) "a housing defining an interior chamber and an outlet," (b) "a dividing wall separating the interior chamber into a first chamber and a second chamber," (c) "a door coupled the housing" where the door is "positioned to selectively enclose an opening of the first chamber" and "the opening is separate from the outlet," (d) "a filter at least one of positioned along or disposed within the dividing wall," (e) "an ozone generator configured to generate ozone" where "the ozone is provided to the first chamber to interact with an item disposed within the first chamber to remove contaminates from the 
item," and (f) "a blower configured to drive contaminated air including any residual ozone and the contaminates within the first chamber through the dividing wall and the filter to provide at least partially filtered air to the second chamber, through the second chamber to the outlet, and 
through the outlet such that the at least partially filtered air is exhausted into an ambient environment that surrounds the housing," as recited by amended independent Claim 38.”
	The Examiner respectfully disagrees.   Yang discloses that the chamber (106) has an opening (opening that is closed by door 102) that is separate from the outlet (the outlet being at the bottom where air enters duct 112 from chamber 118).  Furthermore, Yang discloses wherein the blower (218) is configured to drive the at least partially filtered air through the second chamber to the outlet (see fig. 3; para [0029]), and through the outlet to external duct (112) such that the system is capable of exhausting at least partially filtered air into an ambient environment that surrounds the housing when the door (102) is opened by permitting passage of the filter air from duct (112) into chamber (106) and out through the opening of the door (102) (see para [0024] and figures 1 and 3).  Therefore, the rejection of claim 38 as being anticipated by Yang is maintained.  


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2005/0016012 A1) (hereafter “Yang”).
	Regarding claim 38, Yang discloses (figures 1, 3, para [0023]-[0029]) an ozone cleaning system comprising: a housing (100) defining an interior chamber; a dividing wall (wall comprising filter 114) separating the interior chamber into a first chamber (106) and a second chamber (118); a filter (114) for collecting contaminants and at least one of positioned along or disposed within the dividing wall (see fig. 3 – filter 114 positioned on the dividing wall); an ozone generator (214) configured to generate ozone; a humidifier (212) configured to generate water vapor, wherein the ozone and the water vapor are provided to the first chamber to interact with an item disposed within the first chamber (106) to remove contaminates from the item (see fig. 3); and a blower (218) configured to drive contaminated air including any residual ozone, any residual water vapor, and the contaminates within the first chamber (106) through the dividing wall and the filter (114) to provide at least partially filtered air to the second chamber.  Yang also discloses a door coupled the housing, the door (102) configured to facilitate selectively accessing at least the first chamber (see figure 1).   
	Yang further discloses wherein the housing (100) defines an outlet (outlet at bottom where air enters duct 112), and wherein the blower (218) is configured to drive the at least partially filtered air through the second chamber to the outlet (see fig. 3; para [0029]), and through the outlet to external duct (112) such that the system is capable of exhausting at least partially filtered air into an ambient .

Allowable Subject Matter
8.	Claims 21 and 25-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s arguments filed December 27, 2021 are considered to be persuasive in view of the claim amendments filed therewith.  Therefore, claims 21 and 25-36 are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/              Primary Examiner, Art Unit 1759